





CITATION:
R. v. Mohamed, 2011 ONCA 627



DATE: 20111004



DOCKET: C52782



COURT OF APPEAL FOR ONTARIO



Cronk, Watt and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Mohamed Rashid Mohamed



Appellant



Mohamed Rashid Mohamed, in person



Nadia Thomas, for the respondent



Heard: September 30, 2011



On appeal from the judgment of
          Justice L. Chapin, of the Ontario Court of Justice, sitting as a summary
          conviction appeal court judge, dated June 7, 2010, on appeal from the
          sentence imposed by Justice of the Peace D. Di Lorenzo, of the Ontario Court
          of Justice, dated December 2, 2008.



APPEAL BOOK ENDORSEMENT



[1]

In this appeal, the
ex parte
proceedings were properly conducted
    under s. 54(1)(a) of the
Provincial Offences Act
.  No jurisdictional issue
    arises.  We therefore see no merit in this appeal.  If any error occurred, it
    was in the reduction of the minimum fine after an
ex parte
trial.  An
    alternative statutory remedy exists for the appellant under s. 69(9) of the
POA
to seek reduction of the fine on the basis of an inability to pay.

[2]

The appeal is dismissed.


